DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action is in response to the amendments filed 1/25/2022. Claims 21-40 are currently pending. Claims 1-20 have been previously canceled. Claims 23, 27, 32, and 36 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (US 2006/0278680 A1) in view of Spetzler (US 5258007).
	Regarding claim 21, Viola discloses a surgical system (10 – Fig. 1) comprising: an end effector (18 – Fig. 1), comprising: a first jaw (21 – Fig. 1); and a second jaw (22 – Fig. 1) rotatable relative to said first jaw between an open position and a closed position (para. 0043, lines 11-13); wherein said end effector comprises a firing member (74 – Fig. 7) movable within said end effector along a firing path between a starting position and an ending position (para. 0076, lines 10-13); a motor (66 – Fig. 7) comprising a shaft (68 – Fig. 7), wherein said motor is configured to drive said firing member toward said ending position based on said shaft rotating in a first rotational direction (para. 0076, lines 10-13); a power supply operably coupled to said motor, wherein said power supply is configured to provide a set voltage to said motor during the operation thereof (para. 0050, lines 1-3); and a control circuit (28 – Fig. 2) operably coupled to said motor, wherein said control circuit is configured to switch between a plurality of operational modes during said rotation of said shaft in a said first rotational direction (different rotational speeds of the firing member, para. 0055, lines 1-5).

	Spetzler teaches a surgical system (10 – Fig. 1) comprising a firing member (15 – Fig. 2a); a motor (84 – Fig. 3) comprising a shaft (85 – Fig. 3), wherein said motor is configured to drive said firing member (col. 5, lines 35-40); and a control circuit (the assembly of 30, 33, and 35 – Fig. 1) operably coupled to said motor, wherein said control circuit is configured to switch between a plurality of operational modes during rotation of said shaft in a first rotational direction (two different speeds of the motor, col. 3, lines 67-68), and wherein said plurality of operation modes comprises: a first operational mode (a first speed of the motor, col. 3, lines 67-68), wherein a first amount of current is supplied to said motor from said power supply, and wherein said control circuit operates in said first operational mode as said firing member is driven form said starting position toward a predetermined position along said firing path (when the motor is operated at a first speed when the firing member is advanced to an intermediate position, col. 3, lines 67-68); and a second operational mode (a second speed of the motor, col. 3, lines 67-68), wherein a second amount of current is supplied to said motor from said power supply, wherein said second amount of current is greater than said first amount of (when the motor is operated at a second speed greater than the first speed when the firing member is advanced from the intermediate position to the end position, col. 3, lines 67-68). Note that one of ordinary skill in the art would recognize that the magnitude of a motor is controlled by controlling the current supplied to the motor. One of ordinary skill in the art would have further recognized that the circuit of Spetzler allows a surgeon precise control over the actuation of the firing member.
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the surgical system of Viola to allow for a first and a second operational mode as taught by Spetzler in order to allow a surgeon precise control over the actuation of the moveable member.

Viola, as modified by Spetzler, further teaches:
	Claim 22, said control circuit (28 – Fig. 2, Viola, as modified to include 30, 33, and 35 – Fig. 1 of Spetzler) comprises a power control switch (37 – Fig. 1, Spetzler) configurable between a first state (when the power control switch is partially depressed, col. 3, lines 67-68, Spetzler) and a second state (when the power control switch is fully depressed, col. 3, lines 67-68, Spetzler), wherein said control circuit is in said first operational mode based on said power control switch being in said first state (col. 3, lines 67-68, Spetzler), and wherein said control circuit is in said second operational mode based on said power control switch being in said second state (col. 3, lines 67-68, Spetzler).

	Claim 29, the end effector (18 – Fig. 1, Viola) further comprises a staple cartridge (21 – Fig. 1 comprises a staple cartridge, para. 0043, lines 6-8, Viola).

Claims 30, 31, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (US 2006/0278680 A1) in view of Spetzler (US 5258007).
Regarding claim 30, Viola discloses a surgical system (10 – Fig. 1) comprising: an end effector (18 – Fig. 1), comprising: a first jaw (21 – Fig. 1); and a second jaw (22 – Fig. 1) movable relative to said first jaw between an open position and a clamped position (para. 0043, lines 11-13); a firing member (74 – Fig. 7) movable within said end effector along a firing path between a proximal position and a distal position (para. 0076, lines 10-13); a motorized system (66 – Fig. 7) configured to drive said firing member toward between said proximal position and said distal position (para. 0076, lines 10-13); a power supply operably coupled to said motorized system, wherein said power supply is configured to provide a substantially constant voltage to said motorized system during the operation thereof (para. 0050, lines 1-3); and a control circuit (28 – Fig. 2) operably coupled to said motorized system, wherein said control circuit is configured to switch between a plurality of operational configurations as said motorized system drives said firing member toward said distal position (different rotational speeds of the firing member, para. 0055, lines 1-5).
However, Viola does not disclose said plurality of operational configurations comprises: a first operational configuration, wherein a first amount of current is supplied to said motorized system from said power supply, and wherein said control circuit is in said first operational 
	Spetzler teaches a surgical system (10 – Fig. 1) comprising a firing member (15 – Fig. 2a); a motorized system (84 – Fig. 3) configured to drive said firing member (col. 5, lines 35-40); and a control circuit (the assembly of 30, 33, and 35 – Fig. 1) operably coupled to said motorized system, wherein said control circuit is configured to switch between a plurality of operational configurations as said motorized system drives said firing member toward said distal position (two different speeds of the motor, col. 3, lines 67-68), and wherein said plurality of operational configurations comprises: a first operational configurations (a first speed of the motor, col. 3, lines 67-68), wherein a first amount of current is supplied to said motorized system from said power supply, and wherein said control circuit is in said first operational configuration as said firing member is driven form said proximal position toward a predetermined position along said firing path (when the motor is operated at a first speed when the firing member is advanced to an intermediate position, col. 3, lines 67-68); and a second operational configuration (a second speed of the motor, col. 3, lines 67-68), wherein a second amount of current is supplied to said motorized system from said power supply, wherein said second amount of current is greater than said first amount of current, and wherein said control circuit is in said second operational configuration as said firing member is (when the motor is operated at a second speed greater than the first speed when the firing member is advanced from the intermediate position to the distal position, col. 3, lines 67-68). Note that one of ordinary skill in the art would recognize that the magnitude of a motorized system is controlled by controlling the current supplied to the motorized system. One of ordinary skill in the art would have further recognized that the circuit of Spetzler allows a surgeon precise control over the actuation of the firing member.
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the surgical system of Viola to allow for a first and a second operational configuration as taught by Spetzler in order to allow a surgeon precise control over the actuation of the moveable member.

Viola, as modified by Spetzler, further teaches:
Claim 31, said control circuit (28 – Fig. 2, Viola, as modified to include 30, 33, and 35 – Fig. 1 of Spetzler) comprises a power control switch (37 – Fig. 1, Spetzler) configurable between a first state (when the power control switch is partially depressed, col. 3, lines 67-68, Spetzler) and a second state (when the power control switch is fully depressed, col. 3, lines 67-68, Spetzler), wherein said control circuit is in said first operational configuration based on said power control switch being in said first state (col. 3, lines 67-68, Spetzler), and wherein said control circuit is in said second operational configuration based on said power control switch being in said second state (col. 3, lines 67-68, Spetzler).

(18 – Fig. 1, Viola) further comprises a staple cartridge (21 – Fig. 1 comprises a staple cartridge, para. 0043, lines 6-8, Viola).

Claims 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (US 2006/0278680 A1) in view of Spetzler (US 5258007).
Regarding claim 39, Viola discloses a surgical system (10 – Fig. 1) comprising: an end effector (18 – Fig. 1), comprising: an anvil (22 – Fig. 1); and an elongate channel (the channel of 22 – Fig. 1) wherein said anvil and said elongate channel are configurable between an open configuration and a closed configuration (para. 0043, lines 11-13); a firing member (74 – Fig. 7) movable within said end effector along a firing path between a starting position and an ending position (para. 0076, lines 10-13); a motor (66 – Fig. 7) configured to drive said firing member toward said ending position (para. 0076, lines 10-13); a power source operably coupled to said motor, wherein said power source is configured to provide a substantially constant voltage to said motor during the operation thereof (para. 0050, lines 1-3); and a control circuit (28 – Fig. 2) operably coupled to said motor, wherein said control circuit is configured to switch between a plurality of operational states as said motor drives said firing member toward said ending position (different rotational speeds of the firing member, para. 0055, lines 1-5).
However, Viola does not disclose said plurality of operational states comprises: a first operational state, wherein a first amount of current is supplied to said motor from said power source, and wherein said control circuit operates in said first operational state as said firing member is driven from said starting position toward a predetermined position along said firing path; and a second operational state, wherein a second amount of current is supplied to said 
	Spetzler teaches a surgical system (10 – Fig. 1) comprising a firing member (15 – Fig. 2a); a motor (84 – Fig. 3) configured to drive said firing member (col. 5, lines 35-40); and a control circuit (the assembly of 30, 33, and 35 – Fig. 1) operably coupled to said motor, wherein said control circuit is configured to switch between a plurality of operational states (two different speeds of the motor, col. 3, lines 67-68) as said motor drives said firing member toward an ending position, and wherein said plurality of operational states comprises: a first operational state (a first speed of the motor, col. 3, lines 67-68), wherein a first amount of current is supplied to said motor from said power source, and wherein said control circuit operates in said first operational state as said firing member is driven form said starting position toward a predetermined position along said firing path (when the motor is operated at a first speed when the firing member is advanced to an intermediate position, col. 3, lines 67-68); and a second operational state (a second speed of the motor, col. 3, lines 67-68), wherein a second amount of current is supplied to said motor from said power source, wherein said second amount of current is greater than said first amount of current, and wherein said control circuit operates in said second operational state as said firing member is driven from a predetermined position toward said ending position (when the motor is operated at a second speed greater than the first speed when the firing member is advanced from the intermediate position to the end position, col. 3, lines 67-68). Note that one of ordinary skill in the art would recognize that the magnitude of a motor is controlled by controlling the current supplied to the motor. 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the surgical system of Viola to allow for a first and a second operational state as taught by Spetzler in order to allow a surgeon precise control over the actuation of the moveable member.

	Regarding claim 40, Viola, as modified by Spetzler, further teaches a staple cartridge (the staple cartridge of 22 – Fig. 1) removably positioned in said elongate channel. Note that although Viola, as modified by Spetzler, does not expressly disclose that the staple cartridge is removable, one of ordinary skill in the art would understand that the staples are provided in cartridge form because the cartridge is intended to be removed from the surgical system.

Claims 28 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (US 2006/0278680 A1) in view of Spetzler (US 5258007) and Swayze (US 2007/0175956 A1).
	Regarding claims 28 and 37, Viola, as modified by Spetzler, teaches essentially all of the elements of the claimed invention in claims 21 and 30 respectively.
	However, Viola, as modified by Spetzler, does not expressly teach a lockout switch.
	Swayze teaches a surgical system comprising a control circuit (Fig. 11), wherein the control circuit comprises a lockout switch (136c – Fig. 11), and wherein said lockout switch is configured to prevent a power supply from providing power to a motorized system (65 – Fig. 11) absent a second jaw (24 – Fig. 1) being in a clamped position (para. 0067, lines 12-29). One of ordinary skill in the art, upon reading the teaching of Swayze, would have recognized that the lockout switch provides the benefit of preventing accidental firing of the surgical system, thereby improving the reliability of the surgical system.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the control circuit of Viola and Spetzler to include a lockout switch as taught by Swayze in order to improve the reliability of the surgical system.

Allowable Subject Matter
Claims 23-27 and 32-36 are allowable.

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.

	Regarding claim 21, applicant argues that the combination of Viola and Spetzler does not teach the limitations “a first amount of current is supplied to said motor from said power supply” and “a second amount of current is supplied to said motor from said power supply, wherein said second amount of current is greater than said first amount of current” because Spetzler discloses footswitches that modulate voltage and not current.


	Applicant applies the same argument to claim 30 and 39 and are not persuasive based on the same reasoning as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/3/2022